


Exhibit 10.1

 

EXECUTION COPY

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT dated as of September 11, 2008 (the
“Amendment”) is entered into among Georgia Gulf Corporation, a Delaware
corporation (“GGC”), Royal Group, Inc. (formerly known as Royal Group
Technologies Limited), a Canadian federal corporation (the “Canadian Borrower”;
together with GGC, the “Borrowers”), the Guarantors, the Lenders party hereto,
Bank of America, National Association, as Domestic Administrative Agent and Bank
of America, National Association acting through its Canada branch, as Canadian
Administrative Agent.  All capitalized terms used herein and not otherwise
defined herein shall have the meanings given to such terms in the Credit
Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Borrowers, the Guarantors, the Lenders, Bank of America, National
Association, as Domestic Administrative Agent, Domestic Collateral Agent and
Domestic L/C Issuer, Bank of America, National Association acting through its
Canada branch, as Canadian Administrative Agent, Canadian Collateral Agent and
Canadian L/C Issuer and The Bank of Nova Scotia, as Canadian Swing Line Lender
entered into that certain Credit Agreement dated as of October 3, 2006 (as
amended from time to time, the “Credit Agreement”); and

 

WHEREAS, GGC has requested that the Lenders amend the Credit Agreement as set
forth below;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Section 1.                                            Amendments.

 

(a)                                  The following definitions are hereby added
to Section 1.01 of the Credit Agreement in the appropriate alphabetical order:

 

“Fourth Amendment” means the Fourth Amendment to the Agreement, dated as of
September 11, 2008, executed by the Borrowers, the Guarantors, the Domestic
Administrative Agent, the Canadian Administrative Agent and the Lenders party
thereto.

 

“Fourth Amendment Consenting Lender” means (i) each Lender party to the Fourth
Amendment on the Fourth Amendment Effective Date and (ii) each other Person that
was a Lender on the Fourth Amendment Effective Date but was not given the
opportunity to access the Amendment and consent thereto prior to the Fourth
Amendment Effective Date.

 

“Fourth Amendment Effective Date” means September 11, 2008.

 

“Fourth Supplemental Indenture” means that certain Fourth Supplemental
Indenture, to be dated on or about September 26, 2008, among GGC, the
Subsidiaries of

 

--------------------------------------------------------------------------------


 

GGC party thereto and U.S. Bank National Association, as trustee under the 2003
Indenture, substantially in the form of Exhibit A to the Fourth Amendment with
such other changes that do not adversely affect the Loan Parties (it being
understood that the entry into the Fourth Supplemental Indenture shall not
(i) alter the economic terms of the 2003 Indenture or the 2003 Notes (except
with respect to the Consent Fee (as defined in the Settlement Agreement) or
(ii) cause the 2003 Indenture to contain terms or conditions more restrictive on
the Loan Parties than the 2006 Senior Indenture).

 

“Settlement Agreement” means that certain Settlement Agreement, dated as of
July 15, 2008, by and among GGC, the Subsidiaries of GGC party thereto,
Sandelman Partners, LP, Sandelman Partners Multi-Strategy Master Fund, Ltd. and
Sandelman Partners Opportunity Master Fund L.P., as in effect on the date
hereof.

 

(b)                                 The definition of “Applicable Rate” in
Section 1.01 of the Credit Agreement is hereby amended to read as follows:

 

“Applicable Rate” means:

 

(i)                                     at all times prior to October 1, 2008,
(a) with respect to the Revolving Loans that are Base Rate Loans, Eurodollar
Rate Loans or Bankers’ Acceptance Advances, Letters of Credit and Commitment
Fees, the following percentages per annum, based upon the Consolidated Adjusted
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Domestic Administrative Agent pursuant to Section 7.02(b):

 

Pricing
Tier

 

Consolidated Adjusted
Leverage Ratio

 

Commitment
Fees

 

Eurodollar
Rate Loans
and Letter
of Credit
Fee

 

Bankers
Acceptance
Advances

 

Base Rate
Loans

 

1

 

> 5.00:1.00

 

0.50

%

2.50

%

2.50

%

1.50

%

2

 

> 4.50:1.0 < 5.00:1.00

 

0.50

%

2.375

%

2.375

%

1.375

%

3

 

> 4.00:1.0 < 4.50:1.00

 

0.50

%

2.00

%

2.00

%

1.00

%

4

 

> 3.50:1.0 < 4.00:1.00

 

0.375

%

1.75

%

1.75

%

0.75

%

5

 

> 3.00:1.0 < 3.50:1.00

 

0.375

%

1.50

%

1.50

%

0.50

%

6

 

> 2.50:1.0 < 3.00:1.00

 

0.375

%

1.25

%

1.25

%

0.25

%

7

 

< 2.50:1.00

 

0.375

%

1.00

%

1.00

%

0.00

%

 

and (b) with respect to the Term Loan, the following percentages per annum,
based upon the Consolidated Adjusted Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Domestic Administrative Agent
pursuant to Section 7.02(b):

 

Pricing
Tier

 

Consolidated Adjusted
Leverage Ratio

 

Term Loan Eurodollar
Rate Loans

 

Term Loan Base Rate
Loans

 

1

 

> 5.00:1.00

 

2.50

%

1.50

%

2

 

> 3.50:1.0 < 5.00:1.00

 

2.00

%

1.00

%

3

 

< 3.50:1.00

 

1.75

%

0.75

%

 

2

--------------------------------------------------------------------------------


 

and

 

(ii)                                  during the period beginning on October 1,
2008 and ending on December 31, 2008, with respect to all Loans (including, for
the avoidance of doubt, Revolving Loans and the Term Loan), Bankers’ Acceptance
Advances and Letters of Credit and Commitment Fees, the following percentages
per annum,

 

Commitment
Fees

 

Eurodollar Rate Loans and
Letter of Credit Fee

 

Bankers Acceptance
Advances

 

Base Rate
Loans

 

0.50%

 

5.00

%

5.00

%

4.00

%

 

and

 

(iii)                               thereafter, with respect to all Loans
(including, for the avoidance of doubt, Revolving Loans and the Term Loan),
Bankers’ Acceptance Advances and Letters of Credit and Commitment Fees, the
following percentages per annum,

 

Commitment
Fees

 

Eurodollar Rate Loans and
Letter of Credit Fee

 

Bankers Acceptance
Advances

 

Base Rate
Loans

 

0.50%

 

5.50

%

5.50

%

4.50

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Adjusted Leverage Ratio for any period prior to October 1, 2008
shall become effective as of the first Business Day immediately following the
date a Compliance Certificate is delivered pursuant to Section 7.02(b);
provided, however, that if a Compliance Certificate is not delivered when due in
accordance with such Section, then Pricing Tier 1 with respect to both pricing
grids shall apply as of the first Business Day after the date on which such
Compliance Certificate was required to have been delivered and shall continue to
apply until the first Business Day immediately following the date a Compliance
Certificate is delivered in accordance with Section 7.02(b), whereupon the
Applicable Rate shall be adjusted based upon the calculation of the Consolidated
Adjusted Leverage Ratio contained in such Compliance Certificate.
Notwithstanding the foregoing, (i) the Applicable Rate for Revolving Loans,
Bankers’ Acceptance Advances, Letters of Credit and Commitment Fees in effect
from the Third Amendment Effective Date through the first Business Day
immediately following the date a Compliance Certificate is required to be
delivered pursuant to Section 7.02(b) for the fiscal quarter ending March 31,
2007 shall be determined based upon Pricing Tier 1 in the first pricing grid and
(ii) the Applicable Rate for the Term Loan in effect from the Third Amendment
Effective Date through the first Business Day immediately following the date a
Compliance Certificate is required to be delivered pursuant to
Section 7.02(b) for the fiscal quarter ending March 31, 2007 shall be determined
based upon Pricing Tier 1 in the second pricing grid.

 

(c)                                  The definition of “Consolidated EBITDA” in
Section 1.01 of the Credit Agreement is hereby amended by (x) replacing “and”
with “,” at the end of clause (b)(iv), (y) 

 

3

--------------------------------------------------------------------------------


 

replacing “.” with “and” at the end of clause (b)(v) and (iii) inserting a new
clause (b)(vi) as follows:

 

“(vi)                        for the fiscal quarters ended September 30, 2008
and December 31, 2008 only, cash restructuring charges and expenses in an
aggregate amount not to exceed $12,000,000.”

 

(d)                                 The definition of “Domestic Letter of Credit
Sublimit” in Section 1.01 of the Credit Agreement is hereby amended by replacing
“US$125,000,000” with “US$150,000,000”.

 

(e)                                  The definition of “Eurodollar Rate” in
Section 1.01 of the Credit Agreement is hereby amended by adding the following
new last sentence:

 

“Notwithstanding the foregoing, beginning on October 1, 2008 the Eurodollar Rate
for any Interest Period shall not be less than 3.00%.”

 

(f)                                    The definition of “Excluded Domestic
Property” in Section 1.01 of the Credit Agreement is hereby amended by
(i) replacing “and” with “,” at the end of clause (j), (ii) replacing “.” with
“and” at the end of clause (k) and (iii) inserting a new clause (l) as follows:

 

“(l)                               any real property of Royal Mouldings Limited,
a Nevada corporation which is located in Virginia and Tennessee.”

 

(g)                                 Section 2.05(b)(ii)(A) of the Credit
Agreement is hereby amended by replacing “$10,000,000” with “$5,000,000”.

 

(h)                                 Section 2.09 of the Credit Agreement is
hereby amended by adding a new clause (c), as follows:

 

(c)                                  If the Commitments have not been terminated
and all Loans and Obligations (other than any contingent indemnification
obligations or any L/C Obligations which have been cash collateralized or
otherwise secured to the satisfaction of the applicable L/C Issuer) satisfied by
December 31, 2008, GGC shall pay to the Domestic Administrative Agent, on
January 6, 2009, for the account of each Person that is a Lender on December 31,
2008, a fee in an amount equal to 0.50% of the aggregate amount of each such
Lender’s (A) Canadian Revolving Commitment, (B) Canadian Swing Line Commitment,
(C) Domestic Revolving Commitment and (D) portion of the Term Loan outstanding,
such aggregate amounts in each case as of December 31, 2008 (it being understood
that the fees payable pursuant to this Section 2.09(c) are in addition to the
fees payable pursuant to the Fourth Amendment).

 

(i)                                     Section 2.14 of the Credit Agreement is
hereby deleted in its entirety.

 

(j)                                     Section 7.12 of the Credit Agreement is
hereby amended by adding a new paragraph to the end thereof, as follows:

 

“Notwithstanding the foregoing, within 10 Business Days after the Fourth
Amendment Effective Date (or such longer period as the Administrative Agents
shall

 

4

--------------------------------------------------------------------------------


 

agree in their reasonable discretion), GGC shall cause Royal Mouldings Limited,
a Nevada corporation to (A) become a Domestic Guarantor by executing and
delivering to the Domestic Administrative Agent a Joinder Agreement or such
other documents as the Domestic Administrative Agent shall deem appropriate for
such purpose, and (B) deliver to the Domestic Administrative Agent and Domestic
Collateral Agent documents of the types referred to in Sections 5.01(e) and
(f) and favorable opinions of counsel to such Person (which shall cover, among
other things, the legality, validity, binding effect and enforceability of the
documentation referred to in clause (A) above), all in form, content and scope
reasonably satisfactory to the Domestic Administrative Agent and Domestic
Collateral Agent.”

 

(k)                                  A new Section 7.18 of the Credit Agreement
is hereby added, as follows:

 

7.18                        Financial Advisor.

 

On or before September 30, 2008, retain a financial advisory firm of national
standing reasonably satisfactory to the Administrative Agents to assist the Loan
Parties in their operational restructuring efforts, with the scope of work
reasonably satisfactory to the Administrative Agents.

 

(l)                                     Section 8.04 of the Credit Agreement is
hereby amended by (i) replacing “and” with “,” at the end of clause (f),
(ii) replacing “.” with “and” at the end of clause (g) and (iii) inserting a new
clause (h) as follows:

 

“(h)                           any Subsidiary may dissolve or liquidate (each as
“Dissolving Subsidiary”) so long as substantially simultaneously therewith the
assets of such Dissolving Subsidiary are Disposed or otherwise transferred
(x) in the case of a Dissolving Subsidiary that is a Domestic Subsidiary, to a
Domestic Loan Party, (y) in the case of a Dissolving Subsidiary that is
organized under the laws of Canada, to a Canadian Loan Party or (z) otherwise,
to any Loan Party.”

 

(m)                               Section 8.06(e) of the Credit Agreement is
hereby amended by replacing “$50,000,000” with “$25,000,000”.

 

(n)                                 Section 8.11 of the Credit Agreement is
hereby amended to read as follows:

 

8.11                        Financial Covenants.

 

(a)                                  Consolidated Interest Coverage Ratio. 
Permit the Consolidated Interest Coverage Ratio as of the end of any fiscal
quarter of GGC to be less than the ratio set forth opposite such fiscal quarter
below:

 

Fiscal Quarter Ending

 

Consolidated Interest
Coverage Ratio

 

March 31, 2007

 

1.50:1.0

 

June 30, 2007

 

1.50:1.0

 

September 30, 2007

 

1.50:1.0

 

December 31, 2007

 

1.75:1.0

 

 

5

--------------------------------------------------------------------------------


 

Fiscal Quarter Ending

 

Consolidated Interest
Coverage Ratio

 

March 31, 2008

 

1.75:1.0

 

June 30, 2008

 

2.00:1.0

 

September 30, 2008

 

1.70:1.0

 

December 31, 2008

 

1.50:1.0

 

March 31, 2009

 

1.45:1.0

 

June 30, 2009

 

2.50:1.0

 

September 30, 2009

 

2.75:1.0

 

December 31, 2009 and thereafter

 

3.00:1.0

 

 

(b)                                 Consolidated Leverage Ratio.  Permit the
Consolidated Leverage Ratio as of the end of any fiscal quarter of GGC to be
greater than the ratio set forth opposite such fiscal quarter below:

 

Fiscal Quarter Ending

 

Consolidated Leverage
Ratio

 

March 31, 2007

 

6.50:1.0

 

June 30, 2007

 

8.50:1.0

 

September 30, 2007

 

8.25:1.0

 

December 31, 2007

 

7.00:1.0

 

March 31, 2008

 

6.25:1.0

 

June 30, 2008

 

6.25:1.0

 

September 30, 2008

 

7.20:1.0

 

December 31, 2008

 

7.75:1.0

 

March 31, 2009

 

8.00:1.0

 

June 30, 2009

 

4.25:1.0

 

September 30, 2009

 

4.00:1.0

 

December 31, 2009

 

3.75:1.0

 

March 31, 2010 and thereafter

 

3.50:1.0

 

 

(o)                                 Section 8.12(a) of the Credit Agreement is
hereby amended by inserting the following proviso to the end thereof:

 

“provided, that nothing in this Section 8.12(a) shall prohibit GGC or any of its
Subsidiaries from amending or modifying the terms of the 2003 Indenture or the
2003 Senior Notes by entering into the Fourth Supplemental Indenture or from
paying the Consent Fee (as defined in and as contemplated by the Settlement
Agreement) to holders of the 2003 Notes, in an aggregate amount not to exceed
$1,500,000.”

 

(p)                                 Section 8.12(b) of the Credit Agreement is
hereby amended by inserting the following proviso to the end thereof:

 

“provided, that nothing in this Section 8.12(b) shall prohibit GGC or any of its
Subsidiaries from paying the Consent Fee (as defined in and as contemplated by
the Settlement Agreement) to

 

6

--------------------------------------------------------------------------------


 

holders of the 2003 Notes, in an aggregate amount not to exceed $1,500,000 or
from entering into the Fourth Supplemental Indenture.”

 

(q)                                 Section 8.14 of the Credit Agreement is
hereby amended by replacing “$10,000,000” with “$60,000,000”.

 

(r)                                    Section 8.15 of the Credit Agreement is
hereby amended to read as follows:

 

8.15                        Capital Expenditures.

 

(a)                                  Permit Consolidated Capital Expenditures
during any fiscal year to exceed an amount equal to the amount set forth
opposite such fiscal year below:

 

Fiscal Year

 

Consolidated Capital
Expenditures

 

2007

 

$

100,000,000

 

2008

 

$

65,000,000

 

2009

 

$

65,000,000

 

2010 and thereafter

 

$

135,000,000

 

 

(b)                                 Permit Consolidated Capital Expenditures
during any fiscal quarter set forth below to exceed an amount equal to the
amount set forth opposite such fiscal quarter below:

 

Fiscal Quarter Ending

 

Consolidated Capital
Expenditures

 

September 30, 2008

 

$

17,625,000

 

December 31, 2008

 

$

15,625,000

 

March 31, 2009

 

$

19,250,000

 

June 30, 2009

 

$

21,250,000

 

 

; provided, however, that so long as no Default has occurred and is continuing
or would result from such expenditure, any portion of any amount set forth in
the table above in this clause (b), if not expended in the fiscal quarter for
which it is permitted above, may be carried over for expenditure in the next
following fiscal quarter (any such carried over amount, an “Unused Capex
Amount”); and provided, further, that any Unused Capex Amount (x) shall be
deemed used before the amount set forth in the table above opposite such next
following fiscal quarter has been used and (y) shall not be carried over into
any subsequent fiscal quarters.

 

Section 2.                                            Conditions Precedent. 
This Amendment shall be effective upon satisfaction of the following conditions
precedent (the date on which such conditions have been satisfied, the “Amendment
Effective Date”):

 

7

--------------------------------------------------------------------------------


 

(a)                                  Receipt by the Domestic Administrative
Agent of counterparts of this Amendment duly executed by the Borrowers, the
Guarantors, the Required Lenders, the Required Domestic Revolving Lenders, the
Required Canadian Revolving Lenders, each Domestic L/C Issuer and Bank of
America, N.A., as Administrative Agent;

 

(b)                                 Receipt by the Domestic Administrative Agent
(i) for the account of (x) each Lender who executes this Amendment on or prior
to the date on which it becomes effective and (y) each other Lender that has not
been given the opportunity to access this Amendment and consent thereto (each of
the Lenders described in the foregoing clauses (x) and (y) a “Consenting
Lender”), a fee equal to 0.50% of the aggregate amount of each such Consenting
Lender’s (A) Canadian Revolving Commitment, (B) Canadian Swing Line Commitment,
(C) Domestic Revolving Commitment and (D) portion of the Term Loan outstanding
and (ii) any fees and expenses of the Administrative Agents (including
reasonable attorneys’ fees of the Administrative Agents);

 

(c)                                  Receipt by BAS of all fees, expenses and
other amounts that have become due and payable to BAS, in its capacity as
arranger of the Amendment, on or prior to the Amendment Effective Date pursuant
to that certain letter agreement dated as of August 15, 2008 between GGC and
BAS; and

 

(d)                                 Receipt by any Administrative Agent of such
other documents, instruments, agreements and information as reasonably requested
by such Administrative Agent.

 

Section 3.                                            Miscellaneous.

 

(a)                                  The Credit Agreement, and the obligations
of the Loan Parties thereunder and under the other Loan Documents, are hereby
ratified and confirmed and shall remain in full force and effect according to
their terms.

 

(b)                                 Each Guarantor (a) acknowledges and consents
to all of the terms and conditions of this Amendment, (b) affirms all of its
obligations under the Loan Documents and (c) agrees that this Amendment and all
documents executed in connection herewith do not operate to reduce or discharge
its obligations under the Credit Agreement or the Loan Documents.

 

(c)                                  The Borrowers and the Guarantors hereby
represent and warrant as follows:

 

(i)                                     Each Loan Party has taken all necessary
action to authorize the execution, delivery and performance of this Amendment.

 

(ii)                                  This Amendment has been duly executed and
delivered by the Loan Parties and constitutes each of the Loan Parties’ legal,
valid and binding obligations, enforceable in accordance with its terms, except
as such enforceability may be limited by Debtor Relief Laws and general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

(iii)                               No consent, approval, authorization or order
of, or filing, registration or qualification with, any court or governmental
authority or third party is required in

 

8

--------------------------------------------------------------------------------


 

connection with the execution, delivery or performance by any Loan Party of this
Amendment.

 

(d)                                 The Loan Parties represent and warrant to
the Lenders that (i) the representations and warranties of the Loan Parties set
forth in Article VI of the Credit Agreement and in each other Loan Document are
true and correct in all material respects as of the date hereof and will be true
and correct in all material respects as of the Amendment Effective Date with the
same effect as if made on and as of such dates, except to the extent such
representations and warranties expressly relate solely to an earlier date and
(ii) no event has occurred and is continuing which constitutes a Default or an
Event of Default.

 

(e)                                  This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument.
Delivery of an executed counterpart of this Amendment by telecopy shall be
effective as an original and shall constitute a representation that an executed
original shall be delivered.

 

(f)                                    THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

[remainder of page intentionally left blank]

 

9

--------------------------------------------------------------------------------


 

Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.

 

BORROWERS:

GEORGIA GULF CORPORATION,

 

a Delaware corporation, as a Borrower and, with
respect to the Canadian Obligations, as a
Guarantor

 

 

 

 

 

By:

/s/ Joel I. Berman

 

 

Name: Joel I. Beerman

 

 

Title:   Vice President & Secretary

 

 

 

 

 

 

 

ROYAL GROUP, INC. (formerly known as
ROYAL GROUP TECHNOLOGIES
LIMITED), a Canadian federal corporation, as a
Borrower

 

 

 

 

 

By:

/s/ Joel I. Berman

 

 

Name: Joel I. Beerman

 

 

Title:   Vice President

 

 

 

 

 

 

DOMESTIC GUARANTORS:

GEORGIA GULF CHEMICALS & VINYLS,
LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ Joel I. Beerman

 

 

Name: Joel I. Beerman

 

 

Title:   Vice President & Secretary

 

 

 

 

 

 

 

GEORGIA GULF LAKE CHARLES, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Joel I. Beerman

 

 

Name: Joel I. Beerman

 

 

Title:   Vice President & Secretary

 

--------------------------------------------------------------------------------

 

 

GREAT RIVER OIL & GAS
CORPORATION, a Delaware corporation

 

 

 

 

 

By:

/s/ Joel I. Beerman

 

 

Name: Joel I. Beerman

 

 

Title:   Vice President & Secretary

 

 

 

 

 

ROME DELAWARE CORP., a Delaware
corporation

 

 

 

 

 

By:

/s/ Joel I. Beerman

 

 

Name: Joel I. Beerman

 

 

Title:   Vice President & Secretary

 

 

 

 

 

ROYAL PLASTICS GROUP (U.S.A.)
LIMITED, a Delaware corporation

 

 

 

 

 

By:

/s/ Joel I. Beerman

 

 

Name: Joel I. Beerman

 

 

Title:   Vice President

 

 

 

 

 

PLASTIC TRENDS, INC., a Michigan
corporation

 

 

 

 

 

By:

/s/ Joel I. Beerman

 

 

Name: Joel I. Beerman

 

 

Title:   Vice President

 

 

 

 

 

ROYAL OUTDOOR PRODUCTS, INC., an
Indiana corporation

 

 

 

 

 

By:

/s/ Joel I. Beerman

 

 

Name: Joel I. Beerman

 

 

Title:   Vice President

 

--------------------------------------------------------------------------------


 

 

ROYAL WINDOW AND DOOR PROFILES
PLANT 12 INC., a Nevada corporation

 

 

 

 

 

By:

/s/ Joel I. Beerman

 

 

Name: Joel I. Beerman

 

 

Title:   Vice President

 

 

 

 

 

ROYAL WINDOW AND DOOR PROFILES
PLANT 13 INC., a Pennsylvania corporation

 

 

 

 

 

By:

/s/ Joel I. Beerman

 

 

Name: Joel I. Beerman

 

 

Title:   Vice President

 

 

 

 

 

ROYAL WINDOW AND DOOR PROFILES
PLANT 14 INC., a Washington corporation

 

 

 

 

 

By:

/s/ Joel I. Beerman

 

 

Name: Joel I. Beerman

 

 

Title:   Vice President

 

 

 

 

 

 

 

ROYAL WINDOW COVERINGS (USA) L.P.,
a Texas limited partnership

 

 

 

 

 

By: NOVO MANAGEMENT, INC.,

 

a Nevada corporation, its Managing Partner

 

 

 

 

 

By:

/s/ Joel I. Beerman

 

 

Name: Joel I. Beerman

 

 

Title:   Vice President

 

 

 

 

 

 

CANADIAN GUARANTORS:

ROME ACQUISITION HOLDING CORP.,

 

a Nova Scotia unlimited liability company

 

 

 

 

 

By:

/s/ Joel I. Beerman

 

 

Name: Joel I. Beerman

 

 

Title:   Vice President

 

--------------------------------------------------------------------------------


 

 

6632149 CANADA INC.,

 

a Canadian federal corporation

 

 

 

 

 

By:

/s/ Joel I. Beerman

 

 

Name: Joel I. Beerman

 

 

Title:   Vice President

 

 

 

 

 

 

DOMESTIC ADMINISTRATIVE
AGENT:

BANK OF AMERICA, N.A.,
as Domestic Administrative Agent and Domestic
Collateral Agent

 

 

 

 

 

By:

/s/ Kevin M. Behan

 

 

Name: Kevin M. Behan

 

 

Title:   Senior Vice President

 

 

 

 

CANADIAN ADMINISTRATIVE
AGENT:

BANK OF AMERICA, N.A.,
acting through its Canada branch, as Canadian
Administrative Agent and Canadian Collateral
Agent

 

 

 

 

 

By:

/s/ Medina Sales de Andrade

 

 

Name: Medina Sales de Andrade

 

 

Title:   Vice President

 

 

 

 

 

ABN AMRO BANK N.V.

 

as a Canadian Revolving Lender

 

 

 

 

 

By:

/s/ David W. Stack

 

 

Name: David W. Stack

 

 

Title:   Senior Vice President

 

 

 

 

 

 

 

By:

/s/ Parker H. Douglas

 

 

Name: Parker H. Douglas

 

 

Title:   Senior Vice President

 

--------------------------------------------------------------------------------


 

LENDERS AND L/C ISSUERS:

AIG ANNUITY INSURANCE COMPANY

 

By: AIG Global Investment Corp.,

 

Its Investment Manager

 

 

 

 

 

By:

/s/ W. Jeffrey Baxter

 

 

Name: W. Jeffrey Baxter

 

 

Title:   Managing Director

 

 

 

 

 

 

 

GALAXY V CLO, LTD.

 

By: AIG Global Investment Corp.,

 

Its Collateral Manager

 

 

 

 

 

By:

/s/ W. Jeffrey Baxter

 

 

Name: W. Jeffrey Baxter

 

 

Title:   Managing Director

 

 

 

 

 

 

 

GALAXY IV CLO, LTD.

 

By: AIG Global Investment Corp.,

 

Its Collateral Manager

 

 

 

 

 

By:

/s/ W. Jeffrey Baxter

 

 

Name: W. Jeffrey Baxter

 

 

Title:   Managing Director

 

 

 

 

 

 

 

GALAXY X CLO, LTD.

 

By: AIG Global Investment Corp.,

 

As Collateral Manager

 

 

 

 

 

By:

/s/ W. Jeffrey Baxter

 

 

Name: W. Jeffrey Baxter

 

 

Title:   Managing Director

 

--------------------------------------------------------------------------------


 

LENDERS AND L/C ISSUERS:

AMMC CLO III, LIMITED

 

By:

American Money Management Corp.,

 

 

as Collateral Manager

 

 

 

as a Lender and a Domestic L/C Issuer

 

 

 

 

 

By:

/s/ Chester M. Eng

 

 

Name: Chester M. Eng

 

 

Title:   Senior Vice President

 

 

 

 

 

 

LENDERS AND L/C ISSUERS:

AMMC CLO IV, LIMITED

 

By:

American Money Management Corp.,

 

 

as Collateral Manager

 

 

 

as a Lender and a Domestic L/C Issuer

 

 

 

 

 

By:

/s/ Chester M. Eng

 

 

Name: Chester M. Eng

 

 

Title:   Senior Vice President

 

 

 

 

 

 

LENDERS AND L/C ISSUERS:

AMMC CLO VI, LIMITED

 

By:

American Money Management Corp.,

 

 

as Collateral Manager

 

 

 

as a Lender and a Domestic L/C Issuer

 

 

 

 

 

By:

/s/ Chester M. Eng

 

 

Name: Chester M. Eng

 

 

Title:   Senior Vice President

 

 

 

 

 

 

LENDERS AND L/C ISSUERS:

AMMC VII, LIMITED

 

By:

American Money Management Corp.,

 

 

as Collateral Manager

 

 

 

as a Lender and a Domestic L/C Issuer

 

 

 

 

 

By:

/s/ Chester M. Eng

 

 

Name: Chester M. Eng

 

 

Title:   Senior Vice President

 

--------------------------------------------------------------------------------


 

LENDERS AND L/C ISSUERS:

AMMC VIII, LIMITED

 

By:

American Money Management Corp.,

 

 

as Collateral Manager

 

 

 

 

as a Lender and a Domestic L/C Issuer

 

 

 

 

 

By:

/s/ Chester M. Eng

 

 

Name: Chester M. Eng

 

 

Title:   Senior Vice President

 

 

 

 

 

 

LENDERS AND L/C ISSUERS:

BABSON CLO LTD. 2004-I

 

BABSON CLO LTD. 2005-I

 

BABSON CLO LTD. 2005-II

 

BABSON CLO LTD. 2005-III

 

BABSON CLO LTD. 2006-II

 

BABSON CLO LTD. 2007-I

 

SAPPHIRE VALLEY CDO I, LTD.

 

SUFFIELD CLO LIMITED

 

as Lenders

 

By:

Babson Capital Management LLC as
Collateral Manager

 

 

 

 

 

By:

/s/Geoffrey Takacs

 

 

Name: Geoffrey Takacs

 

 

Title:   Director

 

 

 

 

 

 

 

MAPLEWOOD (CAYMAN) LIMITED

 

as a Lender

 

By:

Babson Capital Management LLC as
Investment Manager

 

 

 

 

 

 

 

By:

/s/Geoffrey Takacs

 

 

Name: Geoffrey Takacs

 

 

Title:   Director

 

--------------------------------------------------------------------------------


 

 

JFIN CLO 2007 LTD.

 

as a Lender

 

By:

Jefferies Finance LLC as Collateral
Manager

 

 

 

By:

/s/ Paul Thompson

 

 

Name: Paul Thompson

 

 

Title:   Managing Director

 

 

 

 

 

BACCHUS (US) 2006-1 LTD

 

as a Lender

 

 

 

 

 

By:

/s/ David Snyder

 

 

Name: David Snyder

 

 

Title:   President

 

 

 

 

LENDERS AND L/C ISSUERS:

BANK OF AMERICA, N.A.

 

as a Lender, a Domestic L/C Issuer and a Canadian
LC Issuer

 

 

 

 

 

By:

/s/ Kevin M. Behan

 

 

Name: Kevin M. Behan

 

 

Title:   Senior Vice President

 

 

 

 

 

BANK OF AMERICA, N.A.

 

as a Term Loan Lender

 

 

 

 

 

By:

/s/ Michael Roof

 

 

Name: Michael Roof

 

 

Title:   Vice President

 

 

 

 

LENDERS AND L/C ISSUERS:

BANK OF AMERICA, N.A.

 

acting through its Canada branch, as Canadian
Lender and Canadian L/C Issuer

 

 

 

 

 

By:

/s/ Medina Sales de Andrade

 

 

Name: Medina Sales de Andrade

 

 

Title:   Vice President

 

--------------------------------------------------------------------------------


 

LENDERS AND L/C ISSUERS:

THE BANK OF NOVA SCOTIA

 

as a Lender and a Canadian L/C Issuer

 

 

 

 

 

By:

/s/ David G. Mills

 

 

Name: David G. Mills

 

 

Title:   Director and Head of Energy Execution

 

 

 

 

 

 

 

BANK OF TOKYO-MITSUBISHI UFJ
TRUST COMPANY

 

as a Lender

 

 

 

 

 

By:

/s/ David Noda

 

 

Name: David Noda

 

 

Title:   Vice President & Manager

 

 

 

 

BARCLAYS BANK, PLC

 

as a Domestic Revolver and Term Loan Lender

 

 

 

 

 

By:

/s/ James Incognito

 

 

Name: James Incognito

 

 

Title:   Associate

 

 

 

 

 

 

 

GRAYSTON CLO II 2004-1 LTD.

 

By:

Bear Stearns Asset Management, Inc.

 

 

as its Collateral Manager

 

 

 

 

 

 

 

as a Lender

 

 

 

By:

/s/ Justin Driscoll

 

 

Name: Justin Driscoll

 

 

Title:   Senior Managing Director

 

--------------------------------------------------------------------------------


 

 

GALLATIN FUNDING I LTD.

 

By:

Bear Stearns Asset Management Inc.

 

 

as its Collateral Manager

 

 

 

 

 

 

 

as a Lender

 

 

 

By:

/s/ Justin Driscoll

 

 

Name: Justin Driscoll

 

 

Title:   Senior Managing Director

 

 

 

 

 

 

 

GALLATIN CLO II 2005-1 LTD.

 

By:

Bear Stearns Asset Management Inc.

 

 

as its Collateral Manager

 

 

 

 

 

 

 

as a Lender

 

 

 

By:

/s/ Justin Driscoll

 

 

Name: Justin Driscoll

 

 

Title:   Senior Managing Director

 

 

 

 

 

 

 

GALLATIN CLO III 2007-1 LTD.

 

As Assignee

 

By:

Bear Stearns Asset Management, Inc.

 

 

as its Collateral Manager

 

 

 

 

 

 

 

as a Lender

 

 

 

By:

/s/ Justin Driscoll

 

 

Name: Justin Driscoll

 

 

Title:   Senior Managing Director

 

 

 

 

CITIBANK N.A.

 

as a Lender

 

 

 

 

 

By:

/s/ Brian Blessing

 

 

Name: Brian Blessing

 

 

Title:   Attorney-In-Fact

 

--------------------------------------------------------------------------------


 

 

CONGRESSIONAL FUNDING, LLC

 

as a Term Loan Lender

 

 

 

 

 

By:

/s/ Elizabeth Heisler

 

 

Name: Elizabeth Heisler

 

 

Title:   As Attorney-In-Fact

 

 

 

 

 

 

 

SENIOR DEBT PORTFOLIO

 

By:

Boston Management and Research

 

 

as Investment Advisor

 

 

 

 

as a Lender

 

 

 

By:

/s/ Craig P. Russ

 

 

Name: Craig P. Russ

 

 

Title:   Vice President

 

 

 

 

 

 

 

EATON VANCE SENIOR INCOME TRUST

 

By:

Eaton Vance Management

 

 

as Investment Advisor

 

 

 

 

as a Lender

 

 

 

By:

/s/ Craig P. Russ

 

 

Name: Craig P. Russ

 

 

Title:   Vice President

 

 

 

 

 

 

 

EATON VANCE INSTITUTIONAL SENIOR
LOAN FUND

 

By:

Eaton Vance Management

 

 

as Investment Advisor

 

 

 

 

as a Lender

 

 

 

By:

/s/ Craig P. Russ

 

 

Name: Craig P. Russ

 

 

Title:   Vice President

 

--------------------------------------------------------------------------------

 

 

EATON VANCE CDO VII PLC

 

By:

Eaton Vance Management

 

 

as Interim Investment Advisor

 

 

 

 

as a Lender

 

 

 

By:

/s/ Craig P. Russ

 

 

Name: Craig P. Russ

 

 

Title:   Vice President

 

 

 

 

 

 

 

EATON VANCE CDO VIII, LTD.

 

By:

Eaton Vance Management

 

 

as Investment Advisor

 

 

 

 

as a Lender

 

 

 

By:

/s/ Craig P. Russ

 

 

Name: Craig P. Russ

 

 

Title:   Vice President

 

 

 

 

 

 

 

EATON VANCE CDO IX LTD.

 

By:

Eaton Vance Management

 

 

as Investment Advisor

 

 

 

 

as a Lender

 

 

 

By:

/s/ Craig P. Russ

 

 

Name: Craig P. Russ

 

 

Title:   Vice President

 

 

 

 

 

 

 

EATON VANCE CDO X PLC

 

By:

Eaton Vance Management

 

 

as Investment Advisor

 

 

 

 

as a Lender

 

 

 

By:

/s/ Craig P. Russ

 

 

Name: Craig P. Russ

 

 

Title:   Vice President

 

--------------------------------------------------------------------------------


 

 

GRAYSON & CO

 

By:

Boston Management and Research

 

 

as Investment Advisor

 

 

 

 

as a Lender

 

 

 

By:

/s/ Craig P. Russ

 

 

Name: Craig P. Russ

 

 

Title:   Vice President

 

 

 

 

 

 

 

EATON VANCE VT FLOATING-RATE
INCOME FUND

 

By:

Eaton Vance Management

 

 

as Investment Advisor

 

 

 

 

as a Lender

 

 

 

By:

/s/ Craig P. Russ

 

 

Name: Craig P. Russ

 

 

Title:   Vice President

 

 

 

 

 

 

 

EATON VANCE LIMITED DURATION
INCOME FUND

 

By:

Eaton Vance Management

 

 

as Investment Advisor

 

 

 

 

as a Lender

 

 

 

By:

/s/ Craig P. Russ

 

 

Name: Craig P. Russ

 

 

Title:   Vice President

 

 

 

 

 

 

 

EATON VANCE SENIOR

 

FLOATING-RATE TRUST

 

By:

Eaton Vance Management

 

 

as Investment Advisor

 

 

 

 

as a Lender

 

 

 

By:

/s/ Craig P. Russ

 

 

Name: Craig P. Russ

 

 

Title:   Vice President

 

--------------------------------------------------------------------------------


 

 

EATON VANCE FLOATING-RATE INCOME
TRUST

 

By:

Eaton Vance Management

 

 

as Investment Advisor

 

 

 

 

as a Lender

 

 

 

By:

/s/ Craig P. Russ

 

 

Name: Craig P. Russ

 

 

Title:   Vice President

 

 

 

 

 

 

 

EATON VANCE SHORT DURATION

 

DIVERSIFIED INCOME FUND

 

By:

Eaton Vance Management

 

 

as Investment Advisor

 

 

 

 

as a Lender

 

 

 

By:

/s/ Craig P. Russ

 

 

Name: Craig P. Russ

 

 

Title:   Vice President

 

 

 

 

 

 

 

EATON VANCE VARIABLE LEVERAGE
FUND LTD.

 

By:

Eaton Vance Management

 

 

as Investment Advisor

 

 

 

 

as a Lender

 

 

 

By:

/s/ Craig P. Russ

 

 

Name: Craig P. Russ

 

 

Title:   Vice President

 

 

 

 

 

 

 

EATON VANCE LOAN OPPORTUNITIES
FUND, LTD.

 

By:

Eaton Vance Management

 

 

as Investment Advisor

 

 

 

 

as a Lender

 

 

 

By:

/s/ Craig P. Russ

 

 

Name: Craig P. Russ

 

 

Title:   Vice President

 

--------------------------------------------------------------------------------


 

 

EATON VANCE MEDALLION

 

FLOATING-RATE INCOME PORTFOLIO

 

By:

Eaton Vance Management

 

 

as Investment Advisor

 

 

 

 

as a Lender

 

 

 

By:

/s/ Craig P. Russ

 

 

Name: Craig P. Russ

 

 

Title:   Vice President

 

 

 

 

 

 

LENDERS AND L/C ISSUERS:

THE ASSETS MANAGEMENT
COMMITTEE OF THE COCA-COLA
COMPANY MASTER RETIREMENT
TRUST, BY FRAMES GLOBAL ADVISORS
TRUST COMPANY, AS INVESTMENT
MANAGER UNDER POWER OF
ATTORNEY

 

 

 

as a Lender (Term Loan)

 

 

 

By:

/s/ James Carroll

 

 

Name: James Carroll

 

 

Title:   Senior Vice President

 

 

 

 

 

 

LENDERS AND L/C ISSUERS:

PYRAMIS HIGH YIELD FUND, LLC

 

BY: PYRAMIS GLOBAL ADVISORS TRUST
COMPANY, AS INVESTMENT MANAGER
UNDER POWER OF ATTORNEY

 

 

 

as a Lender (Term Loan)

 

 

 

By:

/s/ James Carroll

 

 

Name: James Carroll

 

 

Title:   Senior Vice President

 

--------------------------------------------------------------------------------


 

LENDERS AND L/C ISSUERS:

ARIZONA STATE RETIREMENT SYSTEM,

 

BY: PYRAMIS GLOBAL ADVISORS TRUST
COMPANY, AS INVESTMENT MANAGER
UNDER POWER OF ATTORNEY

 

 

 

as a Lender (Term Loan)

 

 

 

By:

/s/ James Carroll

 

 

Name: James Carroll

 

 

Title:   Senior Vice President

 

 

 

 

 

 

LENDERS AND L/C ISSUERS:

FIDELITY CENTRAL INVESTMENT
PORTFOLIOS LLC: FIDELITY HIGH
INCOME CENTRAL FUND 2

 

 

 

as a Lender (Term Loan)

 

 

 

By:

/s/ Peter L. Lydecker

 

 

Name: Peter L. Lydecker

 

 

Title:   Assistant Treasurer

 

 

 

LENDERS AND L/C ISSUERS:

FIDELITY ADVISOR SERIES I: FIDELITY
ADVISOR FLOATING RATE HIGH
INCOME FUND

 

 

 

as a Lender (Term Loan)

 

 

 

By:

/s/ Peter L. Lydecker

 

 

Name: Peter L. Lydecker

 

 

Title:   Assistant Treasurer

 

 

 

 

 

 

LENDERS AND L/C ISSUERS:

FIDELITY SUMMER STREET TRUST:
FIDELITY HIGH INCOME FUND

 

 

 

as a Lender (Term Loan)

 

 

 

By:

/s/ Peter L. Lydecker

 

 

Name: Peter L. Lydecker

 

 

Title:   Assistant Treasurer

 

--------------------------------------------------------------------------------


 

 

FORTRESS CREDIT INVESTMENTS I LTD.

 

 

 

as a Lender

 

 

 

By:

/s/ Glenn P. Cummins

 

 

Name: Glenn P. Cummins

 

 

Title:   Authorized Signatory

 

 

 

 

 

 

 

GENERAL ELECTRIC CAPITAL
CORPORATION

 

 

 

as a Term Loan Lender

 

 

 

By:

/s/ Robert E. Kelly

 

 

Name: Robert E. Kelly

 

 

Title:   Duly Authorized Signatory

 

 

 

 

 

 

LENDERS AND L/C ISSUERS:

GOLDMAN SACHS CREDIT PARTNERS
L.P., as a Domestic Revolving Lender and a Term
Loan Lender

 

 

 

By:

/s/ Andrew Caditz

 

 

Name: Andrew Caditz

 

 

Title:   Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

 

GULF STREAM ASSET MANAGEMENT

 

 

as a Lender

 

 

 

GULF STREAM-SEXTANT CLO 2006-I

 

GULF STREAM-RASHINBAN CLO 2006-I LTD

LTD

 

By:

Gulf Stream Asset Management LLC

By:

Gulf Stream Asset Management LLC

 

 

As Collateral Manager

 

As Collateral Manager

 

 

(Sumitomo Deal)

 

 

 

 

 

 

 

 

GULF STREAM-SEXTANT CLO 2007-I

 

GULF STREAM-COMPASS CLO 2006-I LTD

LTD

 

By:

Gulf Stream Asset Management LLC

By:

Gulf Stream Asset Management LLC

 

 

As Collateral Manager

 

As Collateral Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Barry Love

 

 

 

Name: Barry Love

 

 

 

Title:   Chief Credit Officer

 

 

 

 

 

 

HARBOUR TOWN FUNDING LLC

 

 

as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Tara E. Kenny

 

 

 

Name: Tara E. Kenny

 

 

 

Title:   Assistant Vice President

 

 

 

 

 

 

 

 

LENDERS AND L/C ISSUERS:

 

JPMORGAN CHASE BANK, N.A.

 

 

as a Lender and Domestic L/C Issuer

 

 

 

 

 

By:

/s/ Stacey Haimes

 

 

 

Name: Stacey Haimes

 

 

 

Title:   Executive Director

 

 

 

 

 

 

 

 

LENDERS AND L/C ISSUERS:

 

JPMORGAN CHASE BANK, N.A.,
TORONTO BRANCH

 

 

as a Canadian Lender

 

 

 

 

 

By:

/s/ Muhammad Hasan

 

 

 

Name: Muhammad Hasan

 

 

 

Title:   Vice President

 

--------------------------------------------------------------------------------


 

 

 

J. P. MORGAN WHITEFRIARS INC.,

 

 

as a Term Loan Lender

 

 

 

 

 

By:

/s/ Virginia R. Conway

 

 

 

Name: Virginia R. Conway

 

 

 

Title:   Attorney-In-Fact

 

 

 

 

 

 

 

 

 

 

LAKE CLARK SPIRE & LOAN TRUST

 

 

By:

Wilmington Trust Company not in its
individual capacity but solely as trustee

 

 

 

 

 

 

as a Term Loan Lender

 

 

 

 

 

By:

/s/ Yvette L. Howell

 

 

 

Name: Yvette L. Howell

 

 

 

Title:   Financial Services Officer

 

 

 

 

 

 

 

 

 

 

LASALLE BANK NATIONAL
ASSOCIATION

 

 

 

 

 

as a Lender

 

 

 

 

 

By:

/s/ Kevin M. Behan

 

 

 

Name: Kevin M. Behan

 

 

 

Title:   Senior Vice President

 

 

 

 

 

 

 

 

LENDERS AND L/C ISSUERS:

 

LEHMAN COMMERCIAL PAPER INC.

 

 

as a Lender and a Domestic Revolving Lender

 

 

 

 

 

By:

/s/ Randall Braunfeld

 

 

 

Name: Randall Braunfeld

 

 

 

Title:   Authorized Signatory

 

 

 

 

 

 

 

 

 

 

LONG LANE MASTER TRUST IV

 

 

as a Lender

 

 

 

 

 

By:

/s/ Tara E. Kenny

 

 

 

Name: Tara E. Kenny

 

 

 

Title:   Authorized Agent

 

--------------------------------------------------------------------------------


 

 

 

MALIBU CBNA LOAN FUNDING LLC, for
itself or as agent for Malibu CFPI Loan Funding
LLC

 

 

as a Term Loan Lender

 

 

 

 

 

By:

/s/ Valerie Opperman

 

 

 

Name: Valerie Opperman

 

 

 

Title:   Attorney-In-Fact

 

 

 

 

 

 

 

 

 

 

MORGAN STANLEY SENIOR FUNDING,
INC.

 

 

as a Lender

 

 

 

 

 

By:

/s/ Janine Haas

 

 

 

Name: Janine Haas

 

 

 

Title:   Vice President

 

 

 

 

 

 

 

 

 

 

MERRILL LYNCH CAPITAL CANADA INC.

 

 

as a Lender

 

 

 

 

 

By:

/s/ Eric P. Giroux

 

 

 

Name: Eric P. Giroux

 

 

 

Title:   Vice President

 

 

 

 

 

 

 

 

 

 

MIZUHO CORPORATE BANK, LTD

 

 

as a Domestic Revolving Lender

 

 

 

 

 

By:

/s/ Hidekatsu Take

 

 

 

Name: Hidekatsu Take

 

 

 

Title:   Deputy General Manager

 

 

 

 

 

 

 

 

 

 

NAVIGARE FUNDING I CLO LTD

 

 

By:

Navigare Partners LLC

 

 

 

its collateral manager

 

 

 

 

 

By:

/s/ Joel G. Serebransky

 

 

 

Name: Joel G. Serebransky

 

 

 

Title:   Managing Director

 

--------------------------------------------------------------------------------


 

 

 

NAVIGARE FUNDING II CLO LTD

 

 

By:

Navigare Partners LLC

 

 

 

as collateral manager

 

 

 

 

 

By:

/s/ Joel G. Serebransky

 

 

 

Name: Joel G. Serebransky

 

 

 

Title:   Managing Director

 

 

 

 

 

 

 

 

 

 

NAVIGARE FUNDING III CLO LTD

 

 

By:

Navigare Partners LLC

 

 

 

as collateral manager

 

 

 

 

 

By:

/s/ Joel G. Serebransky

 

 

 

Name: Joel G. Serebransky

 

 

 

Title:   Managing Director

 

 

 

 

 

 

 

 

 

 

NORTHERN TRUST

 

 

as a Lender

 

 

 

 

 

By:

/s/ Olga Georgiev

 

 

 

Name: Olga Georgiev

 

 

 

Title:   Vice President

 

 

 

 

 

 

 

 

 

 

FAIRWAY LOAN FUNDING COMPANY,

 

 

as a Term Loan Lender

 

 

By:

Pacific Investment Management Company,
LLC, as its Investment Advisor

 

 

 

 

 

By:

/s/ Arthur Y. D. Ong

 

 

 

Name: Arthur Y. D. Ong

 

 

 

Title:   Senior Vice President

 

 

 

 

 

 

 

 

 

 

LOAN FUNDING III LLC,

 

 

as a Term Loan Lender

 

 

By:

Pacific Investment Management Company,
LLC, as its Investment Advisor

 

 

 

 

 

 

 

 

 

By:

/s/ Arthur Y. D. Ong

 

 

 

Name: Arthur Y. D. Ong

 

 

 

Title:   Senior Vice President

 

--------------------------------------------------------------------------------

 

 

MAYPORT CLO LTD.,

 

as a Term Loan Lender

 

By:

Pacific Investment Management Company,

LLC, as its Investment Advisor

 

 

 

 

 

 

 

By:

/s/ Arthur Y. D. Ong

 

 

Name:  Arthur Y. D. Ong

 

 

Title:    Senior Vice President

 

 

 

 

 

 

 

PIMCO FLOATING RATE STRATEGY
FUND,

 

as a Term Loan Lender

 

By:

Pacific Investment Management Company,
LLC, as its Investment Advisor, acting
through Investors Fiduciary Trust Company in
the Nominee Name of IFTCO

 

 

 

 

 

By:

/s/ Arthur Y. D. Ong

 

 

Name:  Arthur Y. D. Ong

 

 

Title:    Senior Vice President

 

 

 

 

PORTOLA CLO, LTD.,

 

as a Term Loan Lender

 

By:

Pacific Investment Management Company,
LLC, as its Investment Advisor

 

 

 

 

 

 

 

By:

/s/ Arthur Y. D. Ong

 

 

Name:  Arthur Y. D. Ong

 

 

Title:    Senior Vice President

 

 

 

SOUTHPORT CLO, LIMITED,

 

as a Term Loan Lender

 

By:

Pacific Investment Management Company,
LLC, as its Investment Advisor

 

 

 

 

 

 

 

By:

/s/ Arthur Y. D. Ong

 

 

Name:  Arthur Y. D. Ong

 

 

Title:    Senior Vice President

 

--------------------------------------------------------------------------------


 

 

WAVELAND - INGOTS, LTD.,

 

as a Term Loan Lender

 

By:

Pacific Investment Management Company,
LLC, as its Investment Advisor

 

 

 

 

 

 

 

By:

/s/ Arthur Y. D. Ong

 

 

Name:  Arthur Y. D. Ong

 

 

Title:    Senior Vice President

 

 

 

SERVICES 2006-1, LTD.

 

Term Loan Lender

 

 

 

 

 

 

 

By:

/s/

 

 

PPM America, Inc., as Collateral Manager

 

 

 

PPM RIVIERA CBNA LOAN FUNDING LLC

 

as a Term Loan Lender

 

 

 

 

 

 

 

By:

/s/ Pamela M. Gwin

 

 

Name:  Pamela M. Gwin

 

 

Title:    As Attorney-In-Fact

 

 

 

PPM SHADOW CREEK FUNDING LLC

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Tara E. Kenny

 

 

Name:  Tara E. Kenny

 

 

Title:    Assistant Vice President

 

--------------------------------------------------------------------------------


 

 

Term Loan Lender

 

 

 

Ameriprise Certificate Company

 

 

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Robin C. Stancil

 

 

Name:  Robin C. Stancil

 

 

Title:    Assistant Vice President

 

 

 

Term Loan Lender

 

 

 

RiverSource Bond Series, Inc.

 

RiverSource Floating Rate Fund

 

 

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Robin C. Stancil

 

 

Name:  Robin C. Stancil

 

 

Title:    Assistant Vice President

 

 

 

Term Loan Lender

 

 

 

Atlas Loan Funding (CENT I) LLC

 

 

 

 

By:

RiverSource Investments, LLC

 

 

Attorney-In-Fact

 

as a Lender

 

 

 

 

 

By:

/s/ Robin C. Stancil

 

 

Name:  Robin C. Stancil

 

 

Title:    Director of Operations

 

--------------------------------------------------------------------------------


 

 

Term Loan Lender

 

 

 

Centurion CDO VI, Ltd.

 

 

 

 

By:

RiverSource Investments, LLC as Collateral
Manager

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Robin C. Stancil

 

 

Name:  Robin C. Stancil

 

 

Title:    Director of Operations

 

 

 

Term Loan Lender

 

 

 

Centurion CDO VII, Ltd.

 

 

 

 

By:

RiverSource Investments, LLC as Collateral
Manager

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Robin C. Stancil

 

 

Name:  Robin C. Stancil

 

 

Title:    Director of Operations

 

 

 

Term Loan Lender

 

 

 

Centurion CDO 8, Limited

 

 

 

By:

RiverSource Investments, LLC as Collateral
Manager

 

as a Lender

 

 

 

 

 

 

By:

/s/ Robin C. Stancil

 

 

Name:  Robin C. Stancil

 

 

Title:    Director of Operations

 

--------------------------------------------------------------------------------


 

 

Term Loan Lender

 

 

 

Centurion CDO 9, Ltd.

 

 

 

 

By:

RiverSource Investments, LLC as Collateral
Manager

 

as a Lender

 

 

 

 

 

By:

/s/ Robin C. Stancil

 

 

Name:  Robin C. Stancil

 

 

Title:    Director of Operations

 

 

 

Term Loan Lender

 

 

 

Cent CDO 10, Ltd.

 

 

 

 

By:

RiverSource Investments, LLC as Collateral
Manager

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Robin C. Stancil

 

 

Name:  Robin C. Stancil

 

 

Title:    Director of Operations

 

 

 

Term Loan Lender

 

 

 

Cent CDO XI, Limited

 

 

 

 

By:

RiverSource Investments, LLC as Collateral
Manager

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Robin C. Stancil

 

 

Name:  Robin C. Stancil

 

 

Title:    Director of Operations

 

--------------------------------------------------------------------------------


 

 

Term Loan Lender

 

 

 

Cent CDO 12 Limited

 

 

 

 

By:

RiverSource Investments, LLC as Collateral
Manager

 

as a Lender

 

 

 

 

 

By:

/s/ Robin C. Stancil

 

 

Name:  Robin C. Stancil

 

 

Title:    Director of Operations

 

 

 

Term Loan Lender

 

 

 

Cent CDO 14 Limited

 

 

 

 

By:

RiverSource Investments, LLC as Collateral
Manager

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Robin C. Stancil

 

 

Name:  Robin C. Stancil

 

 

Title:    Director of Operations

 

 

 

Term Loan Lender

 

 

 

Cent CDO 15 Limited

 

 

 

 

By:

RiverSource Investments, LLC as Collateral
Manager

 

as a Lender

 

 

 

 

 

By:

/s/ Robin C. Stancil

 

 

Name:  Robin C. Stancil

 

 

Title:    Director of Operations

 

--------------------------------------------------------------------------------


 

 

DENARIUS FUNDING LLC as a Term Loan
Lender

 

 

 

By:

The Royal Bank of Scotland Plc as

 

 

attorney-in-fact

 

 

 

 

By:

Greenwich Capital Markets, Inc., its agent

 

 

 

 

 

 

 

By:

/s/ Kevin Q. Stuebe

 

 

Name:  Kevin Q. Stuebe

 

 

Title:    Vice President

 

 

 

DENARIUS FUNDING II LLC as a Term Loan
Lender

 

 

 

By:

The Royal Bank of Scotland Plc as

 

 

attorney-in-fact

 

 

 

 

By:

Greenwich Capital Markets, Inc., its agent

 

 

 

 

 

 

 

By:

/s/ Kevin Q. Stuebe

 

 

Name:  Kevin Q. Stuebe

 

 

Title:    Vice President

 

 

 

Sankaty Advisors, LLC as Collateral Manager for
AVERY POINT CLO. LTD., as Term Lender

 

 

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Alan K. Halfenger

 

 

Name:  Alan K. Halfenger

 

 

Title:    Chief Compliance Officer

 

 

             Assistant Secretary

 

--------------------------------------------------------------------------------


 

 

Sankaty Advisors, LLC as Collateral Manager for
Castle Hill I - INGOTS, Ltd., as Term Lender

 

 

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Alan K. Halfenger

 

 

Name:  Alan K. Halfenger

 

 

Title:    Chief Compliance Officer

 

 

             Assistant Secretary

 

 

 

Sankaty Advisors, LLC as Collateral Manager for
Castle Hill II - INGOTS, Ltd., as Term Lender

 

 

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Alan K. Halfenger

 

 

Name:  Alan K. Halfenger

 

 

Title:    Chief Compliance Officer

 

 

             Assistant Secretary

 

 

 

Sankaty Advisors, LLC as Collateral Manager for
Castle Hill III CLO, Limited, as Term Lender

 

 

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Alan K. Halfenger

 

 

Name:  Alan K. Halfenger

 

 

Title:    Chief Compliance Officer

 

 

             Assistant Secretary

 

 

 

Sankaty Advisors, LLC as Collateral Manager for
Loan Funding XI LLC, As Term Lender

 

 

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Alan K. Halfenger

 

 

Name:  Alan K. Halfenger

 

 

Title:    Chief Compliance Officer

 

 

             Assistant Secretary

 

--------------------------------------------------------------------------------


 

 

Chatham Light II CLO, Limited by

 

Sankaty Advisors, LLC as Collateral Manager

 

 

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Alan K. Halfenger

 

 

Name:  Alan K. Halfenger

 

 

Title:    Chief Compliance Officer

 

 

             Assistant Secretary

 

 

 

Chatham Light III CLO, Ltd

 

By:

Sankaty Advisors, LLC

 

 

as Collateral Manager

 

 

 

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Alan K. Halfenger

 

 

Name:  Alan K. Halfenger

 

 

Title:    Chief Compliance Officer

 

 

             Assistant Secretary

 

 

 

Katonah III, Ltd. by Sankaty Advisors, LLC as
Sub-Advisors

 

 

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Alan K. Halfenger

 

 

Name:  Alan K. Halfenger

 

 

Title:    Chief Compliance Officer

 

 

             Assistant Secretary

 

 

 

Katonah IV, Ltd. by Sankaty Advisors, LLC as
Sub-Advisors

 

 

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Alan K. Halfenger

 

 

Name:  Alan K. Halfenger

 

 

Title:    Chief Compliance Officer

 

 

             Assistant Secretary

 

--------------------------------------------------------------------------------


 

 

Nash Point II CLO

 

By:

Sankaty Advisors, LLC

 

 

as Collateral Manager

 

 

 

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Alan K. Halfenger

 

 

Name:  Alan K. Halfenger

 

 

Title:    Chief Compliance Officer

 

 

             Assistant Secretary

 

 

 

Nash Point III CLO

 

By:

Sankaty Advisors, LLC

 

 

as Collateral Manager

 

 

 

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Alan K. Halfenger

 

 

Name:  Alan K. Halfenger

 

 

Title:    Chief Compliance Officer

 

 

             Assistant Secretary

 

 

 

Sankaty Advisors, LLC as Collateral Manager for
Race Point CLO, Limited, as Term Lender

 

 

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Alan K. Halfenger

 

 

Name:  Alan K. Halfenger

 

 

Title:    Chief Compliance Officer

 

 

             Assistant Secretary

 

--------------------------------------------------------------------------------

 

 

Sankaty Advisors, LLC as Collateral Manager for
Race Point II CLO, Limited, as Term Lender

 

 

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Alan K. Halfenger

 

 

Name:  Alan K. Halfenger

 

 

Title:    Chief Compliance Officer

 

 

             Assistant Secretary

 

 

Race Point IV CLO, Ltd

 

By:

Sankaty Advisors, LLC as Collateral Manager

 

 

 

 

as a Lender

 

 

 

 

 

By:

/s/ Alan K. Halfenger

 

 

Name:  Alan K. Halfenger

 

 

Title:    Chief Compliance Officer

 

 

             Assistant Secretary

 

 

 

CANNINGTON FUNDING LTD.

 

 

 

 

 

By:

Silvermine Capital Management LLC

 

 

As Collateral Manager

 

 

As Investment Manager

 

 

 

 

As a Term Loan Lender

 

 

 

 

 

By:

/s/ Aaron A. Meyer

 

 

Name:  Aaron A. Meyer

 

 

Title:    Principal

 

 

             Silvermine Capital Management LLC

 

--------------------------------------------------------------------------------


 

 

COMSTOCK FUNDING LTD.

 

 

 

 

 

By:

Silvermine Capital Management LLC

 

 

As Collateral Manager

 

 

As Investment Manager

 

 

 

 

As a Term Loan Lender

 

 

 

 

 

By:

/s/ Aaron A. Meyer

 

 

Name:  Aaron A. Meyer

 

 

Title:    Principal

 

 

             Silvermine Capital Management LLC

 

 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ C. Mark Hedrick

 

 

Name:  C. Mark Hedrick

 

 

Title:    Managing Director

 

 

 

WACHOVIA CAPITAL FINANCE
CORPORATION (CANADA)

 

as a Canadian Revolving Lender

 

 

 

 

 

 

By:

/s/ Raymond Eghobamien

 

 

Name:  Raymond Eghobamien

 

 

Title:    Vice President

 

 

             Wachovia Capital Finance Corporation

 

 

             (Canada)

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FOURTH SUPPLEMENTAL INDENTURE

 

This Fourth Supplemental Indenture, dated as of                      , 2008
(this “Fourth Supplemental Indenture”), is among Georgia Gulf Corporation, a
Delaware corporation (together with its successors and assigns, “GGC”), each
existing Subsidiary Guarantor under the Indenture referred to below, and U.S.
Bank National Association, a national banking association (as successor to
SunTrust Bank, a Georgia banking corporation), as trustee under the Indenture
referred to below (the “Trustee”).

 

W I T N E S S E T H:

 

WHEREAS, GGC, the Subsidiary Guarantors and the Trustee have heretofore executed
and delivered an Indenture, dated as of December 3, 2003, as amended by that
certain First Supplemental Indenture, dated as of April 24, 2007, by and among
GGC, the Subsidiary Guarantors named therein, and the Trustee, that certain
Second Supplemental Indenture, dated as of May 23, 2008, by and among GGC, the
Subsidiary Guarantors named therein, and the Trustee, and that certain Third
Supplemental Indenture, dated as of June 4, 2008, by and among GGC, the
Subsidiary Guarantors named therein, and the Trustee (as amended, supplemented,
waived or otherwise modified, the “Indenture”), providing for the issuance of
the 7 1/8% Senior Notes due 2013 of GGC (the “Securities”);

 

WHEREAS, GGC and the Subsidiary Guarantors desire to execute and deliver this
Fourth Supplemental Indenture to, among other things:  (i) amend Section 6.1
(Events of Default) of the Indenture, (ii) waive any Defaults and Events of
Default, and their consequences, that may exist as of the date of this Fourth
Supplemental Indenture, (iii) amend certain definitions contained in the
Indenture and add certain definitions thereto, and (iv) make certain additional
conforming amendments to the Indenture (collectively, the “Proposed
Amendments”);

 

WHEREAS, the Board of Directors of GGC has determined that it is in the best
interests of GGC and the Subsidiary Guarantors to make the Proposed Amendments;

 

WHEREAS, Section 9.2 of the Indenture provides that GGC, the Subsidiary
Guarantors and the Trustee may amend the Indenture without notice to any
Securityholder but with the written consent of the Holders of at least a
majority in principal amount of the Securities then outstanding (the “Required
Consent”);

 

WHEREAS, GGC has obtained the Required Consent;

 

WHEREAS, pursuant to Section 6.4 of the Indenture, subject to certain
exceptions, the Holders of a majority in principal amount of the outstanding
Securities, by written notice to the Trustee, may waive, by their consent, an
existing Default or Event of Default and its consequences;

 

A-1

--------------------------------------------------------------------------------


 

WHEREAS, the Trustee has received written notice from the Holders of a majority
in principal amount of the outstanding Securities waiving any Defaults and
Events of Default, and their consequences, that may exist as of the date of this
Fourth Supplemental Indenture; and

 

WHEREAS, pursuant to Section 9.2 of the Indenture, GGC, the Subsidiary
Guarantors and the Trustee are authorized to execute and deliver this Fourth
Supplemental Indenture;

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, GGC, the
Subsidiary Guarantors and the Trustee mutually covenant and agree for the equal
and ratable benefit of the Holders of the Securities as follows:

 

ARTICLE I

 

Definitions

 

1.1                                 Defined Terms.  As used in this Fourth
Supplemental Indenture, terms defined in the Indenture or in the preamble or
recitals hereto are used herein as therein defined, except that the term
“Holders” in this Fourth Supplemental Indenture shall refer to the term
“Holders” as defined in the Indenture and the Trustee acting on behalf or for
the benefit of such holders.  The words “herein,” “hereof” and “hereby” and
other words of similar import used in this Fourth Supplemental Indenture refer
to this Fourth Supplemental Indenture as a whole and not to any particular
section hereof.

 

ARTICLE II

 

Amendments

 

2.1                                 Amendment of Section 3.7 (Limitation on
Affiliate Transactions).  Section 3.7 of the Indenture is hereby amended:

 

(a)                                  by deleting the words “Section 3.4” from
the end of clause (1) of Section 3.7(b) and inserting the following language in
lieu thereof:

 

“Section 4.07 of the 2006 Indenture”.

 

(b)                                 by deleting the words “Section 3.3” from the
end of clause (4) of Section 3.7(b) and inserting the following language in lieu
thereof:

 

“Section 4.09 of the 2006 Indenture”.

 

2.2                                 Amendment of Section 4.1 (Merger and
Consolidation).  Section 4.1 of the Indenture is hereby amended by deleting the
words “Section 3.3(a) of this Indenture” from clause (iii) of Section 4.1 and
inserting the following language in lieu thereof:

 

“Section 4.09(a) of the 2006 Indenture”.

 

A-2

--------------------------------------------------------------------------------


 

2.3                                 Amendment of Section 6.1 (Events of
Default).  Section 6.1 of the Indenture is hereby amended:

 

(a)                                  by deleting the words “3.3, 3.4,” from
clause (4) of Section 6.1.

 

(b)                                 by inserting the following language after
the word “above” in clause (5) of Section 6.1:

 

“, and other than those contained in Sections 3.3 or 3.4”.

 

(c)                                  by deleting the word “or” from the end of
clause (9) of Section 6.1.

 

(d)                                 by deleting the “.” from the end of clause
(10) of Section 6.1, and inserting “; or” in lieu thereof.

 

(e)                                  by inserting a new clause (11) immediately
following clause (10) of Section 6.1, which clause (11) shall read in its
entirety as follows:

 

“the Company fails to comply with or defaults in the performance of, or a breach
by the Company of, any covenant or agreement contained in Section 4.07 or 4.09
of the 2006 Indenture and such default continues for 60 days after the notice
specified below (with such notice only given after the expiry of the periods
permitted to perform an obligation), regardless of whether any Indebtedness
Incurred under the 2006 Indenture has been accelerated prior to its maturity as
contemplated by Section 6.1(6) of this Indenture.”

 

(f)                                    by deleting the words “(4) or (5)” each
time they appear in the first sentence of the penultimate paragraph of
Section 6.1 and inserting the following language in lieu thereof:

 

“(4), (5) or (11)”.

 

(g)                                 by adding a new paragraph immediately prior
to the last paragraph of Section 6.1, which new paragraph shall read in its
entirety as follows:

 

“Notwithstanding anything to the contrary contained in this Indenture, the
Company shall be under no obligation to comply with any of the provisions of
Sections 3.3 or 3.4, the Company’s failure to comply with any of Sections 3.3 or
3.4, or default by the Company in the performance of or breach by the Company of
any covenant or agreement contained in Sections 3.3 or 3.4, shall not constitute
a “Default” or an “Event of Default” under this Indenture, nor shall any such
failure to comply with or default or breach of any term, condition or limitation
set forth in any such covenant or agreement give rise to any Securityholder
rights or remedies, including, without limitation, rights to request or seek
specific performance of any such covenant or agreement, and the Company shall
have no liability in respect of any such failure to comply with or default or

 

A-3

--------------------------------------------------------------------------------


 

breach of any term, condition or limitation set forth in any such covenant. 
Without limiting the generality of the foregoing, it is understood that Sections
3.3 and 3.4 shall continue to have effect only to the extent they relate to
other covenants and agreements contained in this Indenture.”

 

(h)                                 by deleting the words “(9) or (10)” from the
last paragraph of Section 6.1 and inserting the following language in lieu
thereof:

 

“(9), (10) or (11)”.

 

2.4                                 Amendment of Section 8.1 (Discharge of
Liability on Securities; Defeasance).  Section 8.1 of the Indenture is hereby
amended:

 

(a)                                  by inserting the following language
immediately after the reference to “4.1(iii)” contained in Section 8.1(b)(ii):

 

“, and Sections 4.07 and 4.09 of the 2006 Indenture,”.

 

(b)                                 by deleting the words “6.1(9) and 6.1(10)”
from Section 8.1(b)(ii) and inserting the following language in lieu thereof:

 

“6.1(9), 6.1(10) and 6.1(11)”.

 

(c)                                  by deleting the words “3.3, 3.4,” from the
last sentence of the penultimate paragraph of Section 8.1(b).

 

(d)                                 by deleting the words “6.1(9) or 6.1(10)”
from the last sentence of the penultimate paragraph of Section 8.1(b) and
inserting the following language in lieu thereof:

 

“6.1(9), 6.1(10) or 6.1(11)”.

 

2.5                                 Amendment of Certain Defined Terms.

 

2.5.1                        The definition of “Disqualified Stock” set forth in
Section 1.1 of the Indenture is hereby amended by deleting the words
“Section 3.4” from the end of such definition and inserting the following
language in lieu thereof:

 

“Section 4.07 of the 2006 Indenture”.

 

2.5.2                        The definition of “Permitted Investment” set forth
in Section 1.1 of the Indenture is hereby amended:

 

(a)                                  by deleting the words “Section 3.3” from
the end of clause (10) of such definition and inserting the following language
in lieu thereof:

 

“Section 4.09 of the 2006 Indenture”.

 

(b)                                 by deleting the words “Section 3.3” from the
end of clause (12) of such definition and inserting the following language in
lieu thereof:

 

A-4

--------------------------------------------------------------------------------


 

“Section 4.09 of the 2006 Indenture”.

 

(c)                                  by deleting the words “Section 3.3(a)” from
the end of clause (14) of such definition and inserting the following language
in lieu thereof:

 

“Section 4.09(a) of the 2006 Indenture”.

 

2.5.3                        The definition of “Receivables Entity” set forth in
Section 1.1 of the Indenture is hereby amended by inserting the following
language as a new sentence at the end of such definition:

 

“It is understood that GGRC Corp., a Delaware corporation, shall be deemed to be
a “Receivables Entity” for all purposes under this Indenture.”

 

2.5.4                        The definition of “Unrestricted Subsidiary” set
forth in Section 1.1 of the Indenture is hereby amended:

 

(a)                                  by deleting the words “Section 3.4” from
the end of clause (2) of such definition and inserting the following language in
lieu thereof:

 

“Section 4.07 of the 2006 Indenture”.

 

(b)                                 by deleting the words “Section 3.3(a)” from
the last sentence of such definition and inserting the following language in
lieu thereof:

 

“Section 4.09(a) of the 2006 Indenture”.

 

2.5.5                        Section 1.1 of the Indenture is hereby amended to
include the following definition in its proper alphabetical location:

 

“2006 Indenture” means that certain indenture, dated as of October 3, 2006, by
and among the Company, the Guarantors (as such term is defined in the 2006
Indenture) party thereto, and LaSalle Bank National Association, as trustee, as
amended by that certain First Supplemental Indenture, dated as of April 24,
2007, by and among the Company, the Guarantors party thereto, and LaSalle Bank
National Association, as trustee, that certain Second Supplemental Indenture,
dated as of April 24, 2007, by and among the Company, the Guarantors party
thereto, and LaSalle Bank National Association, as trustee, and that certain
Third Supplemental Indenture, dated as of June 13, 2008, by and among the
Company, the Guarantors party thereto, and LaSalle Bank National Association, as
trustee, as the same may be amended, modified, or supplemented from time to time
pursuant to the provisions of Section 9.01 thereof.

 

A-5

--------------------------------------------------------------------------------


 

ARTICLE III

 

Waiver

 

3.1                                 Waiver of Defaults and Events of Default. 
Any and all Defaults and Events of Default by the Company and/or any Subsidiary
Guarantor, and the consequences thereof, in each case whether known or unknown,
occurring prior to, or that may exist as of, the date of this Fourth
Supplemental Indenture, are hereby permanently waived in their entirety;
provided, however, that this Section 3.1 shall not apply to, and there shall be
no waiver with respect to, any new Defaults or Events of Default described in
clauses (1), (2), (6)(b), (7) or (8) of Section 6.1 of the Indenture, occurring
between July 14, 2008, and the date of this Fourth Supplemental Indenture.

 

ARTICLE IV

 

Miscellaneous

 

4.1                                 Parties.  Nothing expressed or mentioned
herein is intended or shall be construed to give any Person, firm or
corporation, other than the Holders and the Trustee, any legal or equitable
right, remedy or claim under or in respect of this Fourth Supplemental Indenture
or the Indenture or any provision herein or therein contained.

 

4.2                                 Governing Law.  This Fourth Supplemental
Indenture shall be governed by the laws of the State of New York.

 

4.3                                 Severability Clause.  In case any provision
in this Fourth Supplemental Indenture shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby and such
provision shall be ineffective only to the extent of such invalidity, illegality
or unenforceability.

 

4.4                                 Ratification of Indenture; Supplemental
Indentures Part of Indenture.  Except as expressly amended hereby, the Indenture
is in all respects ratified and confirmed and all the terms, conditions and
provisions thereof shall remain in full force and effect.  This Fourth
Supplemental Indenture shall form a part of the Indenture for all purposes, and
every Holder of Securities heretofore or hereafter authenticated and delivered
shall be bound hereby.  The Trustee makes no representation or warranty as to
the validity or sufficiency of this Fourth Supplemental Indenture.

 

4.5                                 Counterparts.  The parties hereto may sign
one or more copies of this Fourth Supplemental Indenture in counterparts, all of
which together shall constitute one and the same agreement.

 

4.6                                 Headings.  The headings of the Articles and
the sections in this Fourth Supplemental Indenture are for convenience of
reference only and shall not be deemed to alter or affect the meaning or
interpretation of any provisions hereof.

 

A-6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Supplemental
Indenture to be duly executed as of the date first above written.

 

 

GEORGIA GULF CORPORATION

 

 

 

 

 

 

By:

 

 

 

Joel I. Beerman

 

 

Vice President

 

 

 

U.S. BANK NATIONAL ASSOCIATION (as

successor to SUNTRUST BANK),

 

as Trustee

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

GEORGIA GULF CHEMICALS & VINYLS, LLC

 

 

 

 

 

 

By:

 

 

 

Joel I. Beerman

 

 

Vice President

 

 

 

GEORGIA GULF LAKE CHARLES, LLC

 

 

 

 

 

 

By:

 

 

 

Joel I. Beerman

 

 

Vice President

 

 

 

GREAT RIVER OIL & GAS CORPORATION

 

 

 

 

 

 

By

 

 

 

Joel I. Beerman

 

 

Vice President

 

A-7

--------------------------------------------------------------------------------


 

 

ROME DELAWARE CORP.

 

 

 

 

 

 

By

 

 

 

Joel I. Beerman

 

 

Vice President

 

 

 

ROYAL PLASTICS GROUP (U.S.A.)
LIMITED

 

 

 

 

 

 

By

 

 

 

Joel I. Beerman

 

 

Vice President

 

 

 

PLASTIC TRENDS, INC.

 

 

 

 

 

 

By

 

 

 

Joel I. Beerman

 

 

Vice President

 

 

 

ROYAL OUTDOOR PRODUCTS, INC.

 

 

 

 

 

 

By

 

 

 

Joel I. Beerman

 

 

Vice President

 

 

 

ROYAL WINDOW AND DOOR PROFILES
PLANT 14 INC.

 

 

 

 

 

 

By

 

 

 

Joel I. Beerman

 

 

Vice President

 

 

 

ROYAL WINDOW AND DOOR PROFILES
PLANT 12 INC.

 

 

 

 

 

 

By

 

 

 

Joel I. Beerman

 

 

Vice President

 

A-8

--------------------------------------------------------------------------------


 

 

ROYAL WINDOW AND DOOR PROFILES
PLANT 13 INC.

 

 

 

 

 

 

By

 

 

 

Joel I. Beerman

 

 

Vice President

 

 

 

ROYAL WINDOW COVERINGS (USA) L.P.

 

 

 

By:

NOVO MANAGEMENT, INC.,

 

 

its Managing Partner

 

 

 

 

 

 

 

By

 

 

 

Joel I. Beerman

 

 

Vice President

 

A-9

--------------------------------------------------------------------------------
